[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Stephen Feinstein, Esq., Defense Counsel, for Petitioner Philip D'Eramo, Esq.,    Assistant State's Attorney, for the State.
BY THE DIVISION
The petitioner, age twenty-nine at the time of sentencing, was convicted by a jury of the crime of sale of narcotic substance by a non-drug dependent person, as an accessory, in violation of General Statutes 53a-8 and 21a-278 (b). He was sentenced to a period of CT Page 2477 incarceration of ten years execution suspended after a period of seven years with a further sentence of three years of conditional discharge. The petitioner's record includes a 1983 conviction of the crime of possession of narcotics for which he received a two year suspended sentence with a two year period of probation. He did not comply with drug treatment conditions of his probation and was incarcerated for one year for such violation.
The conviction in this case was based on evidence that the petitioner was in possession of a quantity of narcotics, a packet of which he handed to a confederate who sold it to an undercover police officer. The petitioner then ran from the police and discarded a paper bag containing twelve vials of cocaine.
At the hearing on this matter, the petitioner sought a two year reduction in the unsuspended portion of his sentence citing the fact that he received a two year sentence consecutive to this sentence for another crime to which he subsequently pleaded guilty.
In his sentencing remarks, the trial court noted that the petitioner graduated from high school, had a commendable employment record and showed concern for his three children. Because of the severity of the crime and the prior criminal record of the petitioner, it cannot be found that the sentence imposed was disproportionate, excessive or inappropriate.
The sentence is affirmed.
BARRY, J. PURTILL, J. KLACZAK, J.